          Case 1:21-cv-07423-VSB Document 5 Filed 09/16/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS LUGO,
                                                                                    9/16/2021
                                  Plaintiff,

                      -against-                                     21-CV-7423 (VSB)

                                                                 ORDER OF SERVICE
 LESBIAN & GAY COMMUNITIES SERVICES
 CENTER; CHRIS LaPLANT,

                                  Defendants.

VERNON S. BRODERICK, United States District Judge:

       Plaintiff brings this pro se action under Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. §§ 2000e to 2000e-17, the New York State Human Rights Law, N.Y. Exec. Law

§§ 290 to 297, and the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101 to

131, alleging that his employer discriminated against him based on his sex. By order dated

September 7, 2021, the Court granted Plaintiff’s request to proceed in forma pauperis (IFP).

       Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that summonses and the complaint be served within 90 days

of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served

summonses and the complaint until the Court reviewed the complaint and ordered that a

summons be issued. The Court therefore extends the time to serve until 90 days after the date

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that
            Case 1:21-cv-07423-VSB Document 5 Filed 09/16/21 Page 2 of 3




it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

         To allow Plaintiff to effect service on defendants through the U.S. Marshals Service, the

Clerk of Court is instructed to fill out a U.S. Marshals Service Process Receipt and Return form

(“USM-285 form”) for the defendants. The Clerk of Court is further instructed to issue

summonses and deliver to the Marshals Service all the paperwork necessary for the Marshals

Service to effect service upon the defendants.

         Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

         The Clerk of Court is instructed to complete the USM-285 forms with the addresses for

Defendants Lesbian & Gay Communities Services Center and Chris LaPlant and deliver all

documents necessary to effect service to the U.S. Marshals Service.

         The Clerk of Court is further directed to mail a copy of this order to Plaintiff, along with

an information package.

SO ORDERED.

Dated:     September 16, 2021
           New York, New York

                                                            VERNON S. BRODERICK
                                                            United States District Judge



                                                   2
Case 1:21-cv-07423-VSB Document 5 Filed 09/16/21 Page 3 of 3




          DEFENDANTS AND SERVICE ADDRESSES


   Lesbian & Gay Communities Service Center
   208 West 13th Street
   New York, N.Y. 10011

   Chris LaPlant
   Lesbian & Gay Communities Service Center
   208 West 13th Street
   New York, N.Y. 10011




                                3
